Citation Nr: 0608737	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  94-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder 
characterized as lumbar laminectomy.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The rating decision denied entitlement to 
service connection for a back disability on the basis that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  

In a July 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim for service connection for 
a back disorder.  The appellant appealed the claims to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 1998 order, the Court vacated and remanded the 
case to the Board for compliance with a recent Court 
determination.  

In a July 1999 decision, the Board reopened the veteran's 
claim of entitlement to service connection for a back 
disorder and remanded the issue for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The veteran testified at a February 1996 Travel Board hearing 
and a June 2004 Video Conference hearing before two of the 
undersigned Veterans Law Judges.  


FINDING OF FACT

The preponderance of the medical evidence of record does not 
establish that the veteran's current low back disorder, to 
include residuals of a lumbar laminectomy, is etiologically 
linked to his service or any incident therein.


CONCLUSION OF LAW

A low back disorder, to include residuals of a lumbar 
laminectomy, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 1993 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in September 1993 and several supplemental statements of 
the case thereafter, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, in a May 2002 letter, subsequent to 
promulgation of the July 1993 rating decision, the RO 
provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  In this respect, the Board notes that 
the letter informed the veteran that he could send any 
information describing additional evidence he wanted VA to 
obtain, or he could send such evidence directly to VA.  
Although the letter did not specifically state the veteran 
could submit any evidence in his possession, they did state 
that he could tell VA about any additional information or 
evidence that he wanted VA to get for him.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records, as well as 
VA and private evaluations.  Transcripts of his testimony at 
his February 1996 and June 2004 hearings are also of record.  
During the June 2004 hearing, the veteran testified regarding 
treatment he received for his back since service.  He 
testified at that time that records were unavailable from 
several private facilities.  The veteran has not indicated 
that there are any additional obtainable records with regard 
to this claim.  The Board consequently finds that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's service medical records show that he complained 
of dyspnea in May 1963 after being kicked in the back.  X-ray 
studies revealed fractures to the left 8th, 9th and 10th ribs.  
There is no evidence of any complaints, findings, treatment 
or diagnoses associated with a back disability.  His October 
1963 separation examination report indicates that clinical 
evaluation of the spine was normal.

A December 1975 VA examination report indicates that the 
veteran experienced recurrent low back pain since service and 
that a prior examination report found him to have chronic 
recurrent myofascial syndrome with a superimposed strong 
psychophysiological reaction.  X-ray studies of the spine 
were negative for abnormality.  The diagnosis was chronic low 
back strain.

VA and private treatment records, dating from October 1975 to 
April 2002, show the veteran gave a history of longstanding 
low back pain in October 1975 and sought treatment for such.  
At that time he gave a history of having been hit by a shovel 
in his low back in 1963 while still in the service.  A 
November 1982 treatment record notes the veteran's history of 
having fallen in the bathtub one year before.  The assessment 
was low back pain.  A November 1983 VA X-ray study revealed 
evidence of moderate spondylosis.  In September 1993, he 
underwent a right L4-L5 hemilaminectomy and discectomy at a 
VA facility.  Subsequent treatment records indicate ongoing 
treatment for low back complaints.

An undated private neurologic evaluation report indicates 
that the veteran was examined in November 1995.  At that 
time, he gave a history of low back trauma in 1963 while he 
was still in service.  The report notes that the veteran's 
pain was initially non-severe, but that it worsened 2 to 3 
years later.  It also notes the veteran subsequently 
underwent a laminectomy in 1992 without complications or 
sequelae.  The diagnoses include chronic lumbosacral strain 
with active herniated nucleus pulposus (HNP) L3-L4, L1-L2 and 
status post laminectomy L4-L5.  The examiner opined that the 
veteran's present condition was due to his in-service 
accident.

A September 2000 VA orthopedic examination report noted that 
the veteran's claims file was reviewed in conjunction with a 
physical examination.  The examiner diagnosed status post 
right L4-L5 laminectomy with a small to moderate sized right 
paracentral HNP at L1-L2 level.  The examiner noted that the 
veteran's service medical records were silent with regard to 
a low back disorder.  He had been diagnosed with rib 
fractures, which the examiner noted were in an anatomically 
different area than his lumbar spine.  The examiner also 
noted that there was no medical evidence of a low back 
disorder from the time of the veteran's discharge from 
service in 1963 until October 1975.  The examiner opined that 
there was no medical possibility of a relationship between 
the in-service injury and the veteran's current back 
disorder.

The veteran submitted statements in support of his claim in 
1993.  A statement from R.A.S. indicates that he was 
stationed with the veteran and worked with him on a 
construction assignment.  He states that while working on a 
sidewalk project, he left the site to get materials and 
returned to see the veteran taken from the site in an 
ambulance after an apparent altercation with another soldier.  
He further states that the veteran suffered injury to 3 ribs 
and returned to the barracks with a "wrap" covering his 
ribs and part of his back.  In addition, a statement by the 
veteran's wife indicates that he had complained of back pain 
since the time they married and that the physician treating 
him for back pain in October 1975 told her that his back pain 
was the result of a strong blow to the back.  She further 
states that the veteran remembered receiving a blow to his 
back during his military service in 1962 and the physician 
concluded that the in-service injury was the cause of his 
back disability.

The veteran also gave extensive testimony during his 1996 and 
2004 travel board hearings and at 1991 and 1994 personal 
hearings regarding the initial onset of his low back disorder 
and the treatment he received for his back since his 
discharge from service in 1963.  He testified that he 
initially sought treatment for low back pain in 1965 at 
Lincoln Memorial Hospital, but that he had been informed that 
any treatment records no longer existed.  During his 2004 
travel board hearing, he testified that he received 
intermittent treatment at several public health clinics that 
no longer existed.  He has consistently testified that he 
injured his back in service and continued to experience 
recurrent back problems after his discharge.  After his 
discharge, he worked as a stocker in a grocery store and 
experienced back pain.  Because of he lacked medical 
insurance he infrequently sought medical treatment for his 
back complaints and used over-the-counter medications for his 
back pain.  

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Although service medical records show that the veteran was 
treated for fractured ribs after being kicked in the back in 
May 1963, the treatment record does not indicate any 
associated back complaints with this injury.  The remainder 
of his service medical records does no show any relevant back 
complaints or treatment and the October 1963 separation 
examination report shows that examination of the veteran's 
spine was normal.  There is no medical evidence that the 
veteran complained of low back pain again until 1975, which 
is more than 10 years after the his discharge from service in 
1963.  Under the circumstances, the Board finds that the 
medical evidence does not include X-ray evidence of low back 
arthritis or degenerative disc disease within one year of the 
veteran's discharge from active duty in October 1963.  
Therefore, there can be no presumption of in-service 
incurrence of low back disc disease under the provisions of 
38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309.  

The Board further finds that there is no medical evidence of 
record etiologically linking the veteran's currently 
diagnosed low back disorder to his service or any incident 
therein.  In this regard, the Board acknowledges the undated 
private neurologic evaluation that noted the veteran's 
history of a low back injury in service and indicated his 
back condition was due to the accident he had while in active 
service.  However, it is clear that this evaluation assumed 
the veteran's account of his back disability to be true, and 
was not based on a review of his actual medical records, 
including the service medical records.  A medical opinion, 
based on an inaccurate factual premise, has very limited, if 
any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993).  While an examiner can render a current 
diagnosis based upon his examination of the veteran, his 
opinion regarding the etiology of the underlying condition, 
without a thorough review of the record, can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Moreover, the Board finds more 
probative, the September 2000 VA orthopedic examiner's 
opinion that the veteran's low back disability was unrelated 
to the in-service injury to his ribs.  It is clear that the 
examiner reviewed the veteran's medical records extensively 
in formulating an opinion and offered rationale for his 
opinion that referenced the veteran's objective medical 
history.  

While the veteran believes he currently has a low back 
disorder as a result of an in-service injury, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim for service connection for a low back disorder, to 
include residuals of a laminectomy, must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disorder, to include 
residuals of a laminectomy, is denied.



			
      JOAQUIN AGUAYO-PERELES	C. TRUEBA
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                                
Board of Veterans' Appeals



	
CONSTANCE B. TOBIAS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


